                        Case 3:16-cv-02954-LB Document 323 Filed 07/06/19 Page 1 of 3


                   1   LATHAM & WATKINS LLP
                         Sarah M. Ray (Bar No. 229670)
                   2      sarah.ray@lw.com
                         Alicia R. Jovais (Bar. No. 296172)
                   3      alicia.jovais@lw.com
                         Diana A. Aguilar (Bar No. 304427)
                   4      diana.aguilar@lw.com
                         505 Montgomery Street, Suite 2000
                   5     San Francisco, California 94111-6538
                         Telephone: +1.415.391.0600
                   6     Facsimile: +1.415.395.8095

                   7      Elyse M. Greenwald (Bar No. 268050)
                            elyse.greenwald@lw.com
                   8      200 Clarendon Street, 27th Floor
                          Boston, MA 02116
                   9      Telephone: +1.617.948.6000
                          Facsimile: +1.617.948.6001
               10
                       GATTEY LAW OFFICE
               11        Scott D. Gattey (Bar No. 180875)
                           scott@gatteylaw.com
               12        1001 Laurel Street, Suite C
                         San Carlos, California 94070
               13        Telephone: +1.650.596.7123
                         Fax: +1.866.371.3491
               14
                       Attorneys for Defendant Oracle Corporation
               15

               16                                   UNITED STATES DISTRICT COURT

               17                              NORTHERN DISTRICT OF CALIFORNIA

               18                                      SAN FRANCISCO DIVISION

               19

               20      GROUSE RIVER OUTFITTERS LTD.,                Case No. 3:16-cv-02954-LB
               21                      Plaintiff,                   PARTIES’ JOINT STATUS UPDATE RE
                                                                    DKT. 322
               22            v.
               23      ORACLE CORPORATION,
               24                      Defendant.
               25

               26

               27

               28
                                                                                         CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         PARTIES’ JOINT STATUS UPDATE RE DKT 322
                         Case 3:16-cv-02954-LB Document 323 Filed 07/06/19 Page 2 of 3


                   1           Pursuant to the Court’s Order, Dkt. 322, the parties submit the following joint update:

                   2           Grouse River’s Position

                   3           When the Clerk notified us that the Court wanted the parties to work out a briefing schedule

                   4   for any additional papers they wished to file, we assumed that applied to any new motions. We

                   5   also assumed that Oracle intended to file a new motion since the Court’s rules do not allow a reply

                   6   to the opposition to a motion in limine and we had already filed our opposition to Oracle Motion

                   7   In Limine No.10. Oracle said they would get papers to us by 5pm today, which would give us

                   8   only until noon on Sunday to respond. When we objected to having so little time. Oracle has now

                   9   informed us that they do not intend to file a new motion, but rather a reply to our opposition to

               10      Motion In Limine No. 10. They say that the Clerk’s notice authorized such a reply. If that’s all

               11      they file at 5pm today, we will be able to respond by noon on Sunday or notify the Court that we

               12      do not intend to file a surreply.

               13              Oracle’s Position

               14              Oracle is working as fast as it can to file a response to Grouse River’s 14-page opposition

               15      to Oracle’s MIL #10, which it received less than 24 hours ago and through which Grouse River

               16      abandoned Mr. McEwen’s remaining damages estimates and substituted new, improperly

               17      disclosed, and unsupported lump-sum damages. Oracle will file any such response by 5pm today

               18      (earlier if at all possible), leaving Grouse River sufficient time to respond, if they choose.

               19

               20      Dated: July 6, 2019                        LATHAM & WATKINS LLP

               21
                                                                  By:     /s/ Sarah M. Ray
               22                                                       Sarah M. Ray
               23                                                       Attorneys for Defendant Oracle Corporation
                       Dated: July 6, 2019
               24

               25
                                                                  By:      /s/ Loren Kieve
               26                                                       Loren Kieve
                                                                        Attorneys for Plaintiff Grouse River Outfitters, Ltd
               27

               28
                                                                                                 CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1     PARTIES’ JOINT STATUS UPDATE RE DKT 322
                         Case 3:16-cv-02954-LB Document 323 Filed 07/06/19 Page 3 of 3


                   1                                   SIGNATURE ATTESTATION

                   2          I, Sarah M. Ray, am the ECF User whose identification and password are being used to file

                   3   the foregoing Joint Status Update. Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I

                   4   attest that concurrence in the filing of this document has been obtained.

                   5

                   6   Dated: July 6, 2019                           LATHAM & WATKINS LLP

                   7
                                                                     By:     /s/ Sarah M. Ray
                   8                                                       Sarah M. Ray
                   9                                                       Attorneys for Defendant Oracle Corporation

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             2    PARTIES’ JOINT STATUS UPDATE RE DKT 322
